Citation Nr: 0116418	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
residuals of a right nephrectomy. 

2. Entitlement to an increased (compensable) rating for 
residuals of a right mandible fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1955 to 
December 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied an evaluation in excess of 
30 percent for residuals of a right nephrectomy (loss of 
kidney) and denied a compensable rating for the residuals of 
a right mandible fracture.


FINDINGS OF FACT

1.  The veteran's right nephrectomy residuals are 
intermittent right-sided back pain; there is no evidence of 
nephritis, infection or other pathology of his left kidney, 
constant albuminuria with edema, or diagnosis or treatment 
for hypertension.

2.  His fractured right mandible residuals are the loss of 
certain teeth, replaced by suitable prostheses with some 
limitation of motion of the jaw, pain on motion and 
occasional clicking and popping, approximating moderate 
mandibular malunion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right nephrectomy have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code (Code) 7500 (2000). 

2.  The criteria for an evaluation of 10 percent, but no 
higher, for residuals of a right mandible fracture have been 
met. 38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.150, Code 9904 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, VCAA (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), substantially modified the 
circumstances under which VA's duty to assist applies, and 
how that duty is to be discharged.  The new law affects 
claims pending on or filed after the date of enactment (as 
well as certain claims which were finally denied during the 
period from July 14, 1999 to November 9, 2000).  

VCAA establishes very specific requirements for giving notice 
to claimants of required information and evidence (see VCAA, 
sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO's statement of 
the case clarified what evidence would be required to 
establish entitlement to a rating in excess of 30 percent for 
residuals of a right nephrectomy and entitlement to a 
compensable rating for residuals of a right mandible 
fracture.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA, sec. 3(a) (to be codified at 38 U.S.C. § 
5103A(d)).  This obligation was satisfied by VA medical 
examinations performed in March, May, and June 1999, March, 
May, August, and September 2000, which are described below.  
The Board is satisfied that all relevant facts have been 
sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Increased Rating for Residuals of a Right Nephrectomy

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
appellant's condition.  In increased rating claims, VA is 
required to consider and discuss disability severity with 
reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
appellant is generally presumed to be seeking the maximum 
benefit allowed by law.  

Where entitlement to compensation has been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt will be resolved in the appellant's favor.  
38 C.F.R. § 4.3.

The veteran has claimed entitlement to a rating in excess of 
30 percent for his right  nephrectomy.  Pursuant to 38 C.F.R. 
§ 4.115b, Code 7500, a minimal evaluation of 30 percent is 
warranted for removal of a kidney.  If there is evidence of 
nephritis, infection, or pathology, then the regulations 
state that the claim should be rated as renal dysfunction 
under the table provided at 38 C.F.R. § 4.115a.  Renal 
dysfunction manifested by albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema, or hypertension at least 10 percent 
disabling under Code 7101, warrants a 30 percent disability 
rating.  A 60 percent rating is warranted for renal 
dysfunction manifested by constant albuminuria with some 
edema; or definite decrease in kidney function, or 
hypertension that is at least 40 percent disabling under Code 
7101.  Renal dysfunction manifested by persistent edema and 
albuminuria with BUN of 40 to 80 mg%; or creatinine of 4 to 8 
mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent evaluation.  A 100 percent evaluation 
is warranted for renal dysfunction requiring regular dialysis 
or precluding more than sedentary activity from one of the 
following, persistent edema and albuminuria; or BUN more than 
80 mg%; or markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  See 38 C.F.R. § 
4.115a.

Service medical records demonstrate that the veteran had his 
right kidney removed in 1957.  

In May 1999, a VA medical record noted that since the 
veteran's nephrectomy, he complained of inability to sit for 
long periods due to right-sided back pain, which interfered 
with his ability to work as a truck driver.  However, the 
physician stated that the veteran had no other specific 
complaints regarding his right nephrectomy.  The physician 
noted that he did not experience weakness, anorexia, weight 
loss or gain.  He reported nocturia four times per night with 
variable force of stream.

In addition, the physician stated that the veteran's 
urinalysis was negative, his creatinine was 1.2, and he had 
very occasional urge incontinence and occasional gross 
hematuria for which he had been worked up by private 
urologist.  He had no recurrent urinary track infections.  He 
was not on dialysis and had no known genitourinary 
malignancy.  The physician diagnosed status-post right 
nephrectomy and current normal renal functioning.  He also 
diagnosed a history of gross hematuria, but he noted a 
present negative work-up.  The physician added that the 
veteran's history of hematuria was not related to any 
service-connected condition.  

A March 2000 laboratory report noted that the albumin serum 
was normal.  On May 2000 VA medical examination, the veteran 
complained of chronic flank pain and occasional hematuria.  
He reported that he got up 2-3 times per night to urinate, 
but denied a sense of urgency, retention or problems 
initiating stream.  He described his flank pain 1-2 times per 
week, occasionally with dysuria, lasting about an hour.  His 
blood pressure was 110/56 and there was no evidence that he 
had hypertension.  An additional medical report in May 2000 
noted that he had been medically retired since 1997 due to a 
motor vehicle accident that caused neck and back pain.

A September 2000 VA medical evaluation found no evidence of 
hydronephrosis in his left kidney.  Although the physician 
again noted the 2.8 x 3.5 centimeter cyst on the left kidney, 
the physician noted no significant changes from the previous 
March 1999 medical examination.  Based on the record 
evidentiary record, the veteran has not experienced 
significant residuals from his right nephrectomy, and 
symptoms do not satisfy the criteria for even a 30 percent 
rating under the table evaluating renal dysfunction.  
38 C.F.R. § 4.115a.  Accordingly, the minimum 30 percent 
rating for the removal of one kidney is the only appropriate 
evaluation available and a higher rating must be denied.  
38 C.F.R. § 4.7, 4.115b, Code 7500.

Increased (Compensable) Rating for Residuals of a Right 
Mandible Fracture

The regulations describe a Schedule of ratings for dental and 
oral conditions at 38 C.F.R. § 4.150.  Pursuant to 38 C.F.R. 
Part 4, Code 9904 for malunion of the mandible, a slight 
displacement warrants a noncompensable rating; a moderate 
displacement warrants a 10 percent evaluation; and a severe 
displacement warrants a 20 percent evaluation.  The 
regulations noted that the evaluation under Code 9904 is 
dependent upon the degree of motion and the loss of 
masticatory function.  38 C.F.R. § 4.150.  In every instance 
where the Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

On February 1991 VA medical evaluation, a VA physician noted 
that the veteran was unable to fully open his mouth due to 
residuals of a mandible fracture.  The veteran was reported 
to have been involved in an automobile accident which 
fractured his jaw in 1958.  September 1958 dental records 
state that clinical and radiographic studies show an entirely 
asymptomatic patient who gained full masticatory function 
with dental prosthesis.  The Chief of Dental Services stated 
that the veteran gained complete stability of the mandible, 
which was clinically demonstrable.  However, thereafter, he 
was treated in service for oral pain and discomfort on 
several occasions.

On May 1999 VA dental and oral evaluation, the veteran 
reported that he broke his jaw in a motor vehicle accident in 
1958.  The examiner noted that he had several missing teeth, 
replaced by suitable prostheses, but found no crepitus, pain 
or popping.  

In August 2000, a VA dentist stated that the as a result of 
the veteran's in-service motor vehicle accident, his jaw was 
fractured in three places and he lost eight teeth.  
Consequently, the veteran has experienced occasional clicking 
or popping and frequent dental pain, exacerbated by cold.  
The VA dentist also emphasized that the lost teeth resulted 
in a severe loss of masticatory function.  She added that the 
veteran also had some limitation of motion in opening his 
jaw.  Although the evidence of record shows that he recovered 
well from his in-service motor vehicle accident, there is 
competent medical evidence that he has experienced loss of 
masticatory function and has some loss of jaw motion.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53 (a veteran need only demonstrate 
that there is an approximate balance of positive and negative 
evidence in order to prevail).  On the issue of the veteran's 
degree of mandibular impairment and displacement, the 
evidence is in relative equipoise as the record indicates 
that he recovered well from his fractured jaw and a May 1999 
dental examination found no significant dental problems.  
However, there is also competent medical evidence from a VA 
dentist that he has loss of jaw motion and a severe loss of 
masticatory function.  Placing weight on the VA dental 
opinion of August 2000, and noting the essential balance of 
positive and negative evidence of record, the benefit of the 
doubt is afforded the veteran in resolving this claim in his 
favor.  Although his VA dentist stated he had a severe loss 
of masticatory function, other evidence demonstrates that he 
recovered well from his fractured jaw and gained complete 
stability of his mandible thereafter.  Based on the totality 
of the record, the veteran has not experienced severe loss of 
motion or severe loss of masticatory function.  Accordingly, 
giving the veteran the benefit of the doubt, the evidence of 
record warrants an evaluation of 10 percent for residuals of 
a right mandible fracture, manifested by moderate 
displacement.  38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.150, Code 9904 (2000).


ORDER

A rating in excess of 30 percent for residuals of a right 
nephrectomy is denied.

A rating of 10 percent, but no greater, for residuals of a 
right mandible fracture is granted.


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

